 In the Matter of PACIFICMILLSandFEDERATIONOFWOOLENANDWORSTED WORKERS OF AMERICA(UTWA-AFL)Case No. 1-R 159d3. Decided October 28, 1943Messrs. John T. Noonan,andEdward E. Elder,both of Boston,Mass., for the Company.Mr. Joseph Sylvia,of New York City, andMiss Mary Taccone,ofLawrence,Mass.,for the AFL.Mr. John McCormick,of Methuen,Mass.,for the Association.Mr. Benjamin Wyle,of New York City, andMr. Michael Schoon-jans,of Lawrence, Mass., for the CIO.Mr. Glenn L. Moller,of counsel to the Board.DECISION'ANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Federation of Woolen and Worsted-Workers of America (UTWA-AFL), herein called the AFL,alleg-ing that a question affecting commerce had arisen concerning the.representation of employees of Pacific Mills, Lawrence, Massachu-setts, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before JohnW. Coddaire, Jr., Trial Examiner.Said hearing was held at Law-rence,Massachusetts, on September 9 and 10, 1943.The Company,the AFL, Textile Workers Union of America (CIO), herein calledthe CIO, and Pacific Mills Worsted Division Employees' Association,herein called the Association, appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on theissues.At the conclusion of the hearing, the Company, the CIO, and the As-sociation moved to dismiss the petition on the ground that the pro-posed unit is inappropriate for the purposes of collective bargaining.The Trial Examiner referred the motions to the Board for ruling.For the reasons appearing hereinafter, they are granted.The TrialExaminer's rulings made at the hearing are free from prejudicial er-53 N. L.R. B., No. 34.164 PACIFIC MILLS165ror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYPacific Mills, a Massachusetts corporation, is engaged in the manu-facture of cotton, woolen and worsted goods.The Company operatescotton mills at Columbia and Lyman, South Carolina, and a woolenand worsted manufacturing plant at Lawrence, Massachusetts.TheCompany's main office is in New York City, and its maintains branchsalesoffices in the principal cities of the United States.The Com-pany's Lawrence, Massachusetts, plant is the only operation hereinvolved.During the year 1942, the Company used at its Lawrenceplant raw materials valued in excess of $3,000,000, over 95 percent ofwhich was shipped to the plant from points outside the Common-wealth of Massachusetts.During the same period the Companyproduced at the Lawrence plant finished goods, valued in excess of$20,000,000, over 95 percent of which was shipped to points outsidethe Commonwealth of Massachusetts.II.THE ORGANIZATIONS INVOLVEDFederation of Woolen and Worsted Workers of America, affiliatedwith the United Textile Workers of America and the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.TextileWorkers Union of America (CIO), affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.Pacific Mills Worsted Division Employees' Associationis an un-affiliated labor organization admitting to membership employees ofthe Company.III.THEALLEGED QUESTION CONCERNING REPRESENTATIONOn or about June 29, 1943, the AFL notified the Company that itrepresented a majority of the wool sorters at the Company's Lawrenceplant and requested recognition as their exclusive bargaining repre-sentative.The Company refused to extend such recognition on theground that its wool sorters do not constitute a separate appropriatebargaining unit.The Lawrence plant is composed of 16 buildings, located alongCanal Street in a single area. It is a fully integrated woolen and `166DECISIONSOF NATIONALLABOR RELATIONS BOARDworsted manufacturing plant, receiving raw wool as it comes fromthe sheep's back and processing it through every step necessary to.produce finished cloth.Each operation is dependent upon the opera-tions which precede it.The plant has a uniform labor policy, admin-istered by a Manager of Industrial Relations.This official supervisesthe central employment' office and handles all questions involvingworking conditions and grievances throughout the plant.The woolsorters are located in one of the buildings in which are also en4ployed-several other categories of employees, namely, truckers, baggers,-packers, elevatormen, and sweepers.The wool sorters work underthe supervision of overlookers and graders.The AFL contends that the wool sorters constitute a separateappropriate unit on the grounds that they are more highly skilledthan the other employees, that their work is more seasonal in char-acter than the work of employees in other categories, and that theymove about from plant to plant much more than other employees. Thepetition for a so-called craft unit represents a radical departure fromthe now well-established pattern of collective bargaining in the tex-tile industry.A number of years ago small portions of the industrywere organized by a number of craft unions.The weak and unsatis-factory bargaining which resulted from confining unionization to theold craft units led gradually to the abandonment by the AmericanFederation of Labor of further attempts to organize the industryinto craft units and the adoption of an over-all industrial unit.,.Thus the federations which compose the United Textile Workers,of which the petitioning Federation of Woolen and Worsted Workersof America is one, are industrial rather than craft unions .2TheCIO, in conformance with its principle of industrial organization, has,since its origin, proceeded on an industrial unit basis.Our conclusionsregarding the history of collective bargaining in the industry are notaffected by the fact that we have on several occasions recognized thepropriety of a separate unit of truck drivers, warehousemen, andyardmen in similar plants.'The work of such employees is onlyindirectly related to textile production, whereas the work of woolsorters is an integral part of the production process.The textileunions have themselves, on several occasions, recognized the separatei Savage,Industrial Unionism in America,p.252; Mitchell,Textile Unionism andtheSouth,Chapter I.'All witnesses for the AFL testified that their union would prefer to organize theplant on an industrial basis; that the present petition for a unit of wool sorters was filedsolely because it is the policy of the AFL to accede to the wishes of its members as tothe type of'bargaining unit, and the wool sorters desire a separate unit.One AFLorganizer admitted that it is his union's intention to organize the entire plant.Con-tracts between the AFL and other mills in the area cover industrial units.sMatter ofNewBedford Cotton Manufacturers'Association,47 N. L.R.B. 1345;Matter of Kilburn Mill,47 N.L.it.B. 1356;Matter of Strong-Hewat tt Co.,Ino., 41,N.L.it. B. 116. PACIFIC MILLS167character of the work performed by such employees and excludedthem from units of production and maintenance employees.'The AFL's contention that wool sorting is a highly skilled craftfinds little support in the evidence.The testimony offered by the AFL.witnesses, none of whom was a woolsorter, asto thefunctions of woolsorters, indicated that a 4-year apprenticeship is necessary to qualifya person for this occupation.The preponderance of the evidence,however, shows clearly that however highly skilled wool sorting mayonce have been, it is no longer a particularly skilled occupation.Whereas formerly a wool sorter was required to sort the wool into from14 to 18 different grades, today most mills, including the Companyhere involved, sort the wool into only 4 or 5 grades.Also, much ofthe work of wool sorters which was formerly done by hand is now donemechanically.Consequently, persons have in some instances quali-fied as wool sortersin aslittle as 5 months of training.It also appearsthat there are several other occupational groups in the plant whichare more skilledand receivehigher wage rates than wool sorters. TheAFL contends that wool sorting isseasonalwork and that wool sort-ers must travel from one company to another.However, the evidenceindicates that this also occurs in other occupational groups in theIndustry.'The Companyalso transfersemployees, whenever pos-sible,from wool sorting to other types of work when there is no workavailablein the wool sorting department.For the foregoing reasons we find that the unit here sought is in-appropriatefor the purposes of collective bargaining.We thereforefind that no question has arisen concerning the representation ofemployees of the Company and shall order that the petition bedismissed.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Pacific Mills, Lawrence,Massachusetts, filed by Federation of Woolen and Worsted Workersof America (UTWA-AFL) be, and it hereby is, dismissed.4Matter of Celluloid Corp.,25 N. L.R.B. 711;Matter of Naumkeag Steam Co.,13N. L. R. B.513;Matter of Sidney Blaimenthol and Co., Inc.,12 N. L R. B 108.'AllAFLcontracts contain a standard clause setting forth the manner in whichforce reductions are to be accomplished.This clause applies to all departments.Byits terms,employees are dividedon thebasis of seniority into a "normal"force and a"peak"force.No "peak"force employees are to be employed unless the "normal" forcecan be provided full-time employment.